Title: To George Washington from Samuel Davies, 16 February 1791
From: Davies, Samuel
To: Washington, George



Petersburg Virginia feb. 16th 1791
May it please your Excellency

I am the Son of a Prophet, whose prediction with respect to yourself hath been remarkably verified—I am much, very much in want of an office of profit, to enable me to support an amiable wife & three children as decently as I would wish. The partiality of my Townsmen has bestowed on me the Office of an Alderman—this produces no income—the Executive house honord me with the appointment of Notary Public for this District—this brings about fifty Pounds ⅌ annum and is not equal to my wishes—And I am the son of the Revd Mr Davies formerly of

  Hanover and one of the President of Princeton College, was bred to the Mercantile business, am Qualified to execute duties where a knowledge of accounts is necessary, but have never had a subficient stock to benefit therefrom so as to render me easy in my Circumstances; and I should be sincerely thankful for any appointment which would have this effect.
Mr Giles the Representative from this part of the State knows me, and if your Excellency would condescend to enquire of him my character, I trust my wishes would be gratified, and some Office bestowed, to continue during good behaviour, upon giving security for its faithful execution, which security I could readily obtain. I have the Honor to be Your Excellencys most obedient and very humble Servant

Samuel Davies

